91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carol COLLIGAN, Appellant,v.TRANS WORLD AIRLINES, INC., Appellee.
No. 95-3883.
United States Court of Appeals, Eighth Circuit.
Submitted June 28, 1996.Filed July 5, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Carol Colligan appeals from the district court's1 dismissal of her diversity action for negligence, based on Colorado's statute of limitations.  After de novo review of the record and the parties' briefs, we conclude the district court's dismissal was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri